Citation Nr: 1223846	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.  He also had additional service in the United States Army Reserve and the Wisconsin Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Detroit, Michigan, Regional Office (RO).

In December 2009, the Veteran presented testimony at a video-conference hearing before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran an opportunity to submit additional evidence in support of the current claim.  A waiver of RO jurisdiction accompanied the additional evidence that the Veteran submitted.  A copy of the transcript of this video-conference hearing is in the Veteran's claims folder.

The Veteran's claim was previously before the Board and remanded in January 2011 for additional evidentiary development, to include verifying the Veteran's dates of service in the Army Reserve and Wisconsin Army National Guard, identifying the nature of this service (i.e., active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA)); obtaining outstanding service treatment records from the Fort Bragg, North Carolina, Medical Clinic related to a claimed left knee injury during the period April to June 1992; and taking any other actions the RO deemed appropriate including affording the Veteran a VA medical examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Reasons for Remand:  To schedule a VA examination and obtain a medical opinion and to attempt to obtain additional private medical records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran was scheduled for a VA examination in January 2012.  However, notice of the examination was sent to an incorrect mailing address, and the Veteran failed to report for the examination.  On remand, therefore, the Veteran must be scheduled for a new VA examination in which the examiner will render a medical opinion regarding the relationship, in any, of a current left knee disability to service.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one").  

In written statements in the claims file and during his December 2009 Board hearing, the Veteran contended that he sustained a left knee injury at Fort Bragg while serving in the Army Reserve in 1992.  The Veteran further contended at the hearing that a service treatment record, dated in June 1992, which indicated that he sustained an injury to his right knee at Fort Bragg was in error, and that he had, in fact, sustained an injury to his left knee.  Thus, the Veteran's testimony conflicts with the written evidence contemporaneous to the injury, specifically a Screening Note of Acute Medical Care, dated on June 19, 1992, which reflected that the Veteran was seen at Fort Bragg for follow-up on his right knee, having sustained an injury one week earlier.  Examination of the right knee showed minimal swelling, full range of motion, and pitting edema (caused by drainage from the knee into the leg).  The Veteran was directed to take Motrin, avoid physical activity for seven days, and keep his leg elevated as much as possible.  Although this treatment record showed that the Veteran was seen a week earlier for his knee, a record of the previous week's treatment is not among his service treatment records despite the fact that the RO obtained copies of his service treatment records from his National Guard unit.  A copy of the June 19, 1992, follow-up treatment record is among the National Guard copies, but a record of the treatment a week earlier is not.  

The Veteran alleged at the hearing before the Board that some of his service treatment records were lost when he transferred from the Army Reserve to the National Guard in 1993.  On a Report of Medical History, dated April 4, 1998, the Veteran, at that time, wrote that the purpose of the examination was "los[t] medical records".  In an effort to find all service treatment records, the RO, in addition to obtaining the Veteran's original service treatment records and copies from his National Guard unit, also requested clinical records from Womack Army Hospital at Fort Bragg, but this effort was unsuccessful in finding any additional records.  The Veteran's service personnel records include an NCO Evaluation Report for the period from September 1991 to August 1992 which noted that the Veteran "overcame a painful knee injury during AT during the Ft Bragg Field Leadership Reaction Course," but unfortunately this document did not indicate whether the injury was to the left or right knee.  Therefore, there is no documented evidence dated in 1992 to corroborate the Veteran's contention that is was his left, not his right, knee that he injured at Fort Bragg in June 1992.

The Veteran's own statements as to which knee he injured at Fort Bragg in 1992 constitute competent lay evidence because such a determination is not "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  
As to whether his statements are credible, that is, "believable", the adjudicator must look to whether his recollection is supported by other evidence of record.  "[D]efinitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In this case, a determination must be made by the RO based on all the evidence of record, including records, if any, obtained on remand, as to whether the Veteran's testimony about having injured his left, not as right, knee in June 1992 is credible.

The Board notes that the Veteran's recollection does not "hang together" with, and is not supported by, the only written record of his knee injury in June 1992 which showed that the injury was to his right knee.  Moreover, most--but not all--of the other service treatment records dated later than June 1992 show findings about the right knee, including on an examination report dated in April 1998, at which time the Veteran was given a temporary physical profile specifically for his right knee.  That profile was made permanent in July 2000, as documented by his service treatment records.  

However, a permanent profile was also issued in August 1998 for "arthritis of knees," and some later service treatment records do show complaints and findings regarding the left knee in October 2001.  Moreover, the earliest private treatment records dated after the June 1992 knee injury are dated in February and March 1993 and pertain to the left knee, not the right.  

Nevertheless, these records show that the Veteran provided a history of having "helped a friend move [and] was up [and] down stairs [with] loads of stuff."  Therefore, these records suggest an injury in his civilian life as the immediate precursor to his left knee problems in 1993 rather than the injury sustained in the Army Reserve in June 1992.  In addition, there is some evidence that the Veteran may have had problems with the left knee before the June 1992 knee injury at Fort Bragg.  In this regard, the private medical records include a March 1993 x-ray report of the left knee from R. S., M.D., of Milwaukee Medical Clinic, which refers to a previous left knee study of 1987.  In Dr. S's report of physical examination, also dated in March 1993, she referred to "previous aspiration of the fluid in his knee in 1987".  Additional records from Dr. S. or Milwaukee Medical Clinic may clarify whether the Veteran had a left knee disorder before June 1992.  Because these records may be pertinent to issue on appeal, the RO should attempt to obtain Dr. S's treatment records dated before February 1993 on remand, especially any records dated in 1987.  

The RO made an effort to verify whether the Veteran was on ACDUTRA or INACDUTRA in June 1992.  Documents showing points accrued for retirement and other documents obtained do not help in this regard.  However, the Board notes that the June 1992 NCO Evaluation Report refers to this period as "AT" which probably means "Annual Training", and so this was likely a period of ACDUTRA.

Regardless of which type of duty it was, the Board notes that, even if the period was one of INACDUTRA, disability resulting from an "injury", as opposed to a "disease", on such period may still be service-connected.  Since the Veteran has alleged an "injury" on that period and records show that an injury was sustained on that period, additional efforts to distinguish whether the period was ACDUTRA or INACDUTRA are not needed in this case.  38 U.S.C.A. § 101(24) (defining "active military, naval, or air service" to include "any period of [INACDUTRA] during which the individual concerned was disabled or died . . . from an injury incurred or aggravated in line of duty . . . .").  Accordingly, the Board will not instruct the RO on remand to expend any more effort in determining which type of service it was at Fort Bragg in June 1992 as this would serve no useful purpose.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal, to include any and all private treatment records pertaining to a left knee disability that are not already of record.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO/AMC must obtain all relevant VA treatment records from April 2008 to the present.  

In addition, the RO must attempt to obtain all treatment records from R. S., M.D., of Milwaukee Medical Clinic, dated before February 1993.  Private medical records from Dr. S at Milwaukee Medical Clinic which are already in the claims file include a March 1993 x-ray report of the left knee which refers to a previous left knee study of 1987.  In Dr. S's report of physical examination, also dated in March 1993, she referred to "previous aspiration of the fluid in his knee in 1987".  Therefore, the RO must attempt to obtain records dated in 1987 in particular.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the RO/AMC must afford the Veteran a VA examination to determine whether any currently diagnosed left knee disability is the result of any period of military service.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner should express an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that any current left knee disorder is related to a period of service including service with the Army Reserve and Army National Guard, to include the incident at Fort Bragg in June 1992.

Adjudicator should please note:  While service treatment records documented the existence of a right knee injury in June 1992, the Veteran is competent to attest to factual matters of which he had first-hand knowledge such as which knee he injured at that time.  He claims that he injured his left knee at that time.  Whether his statements in this regard are credible, i.e., "believable," in light of all the evidence of record pertinent to the issue is a matter for the adjudicator, not the examiner, to decide in rendering the determination on remand.  Therefore, the Board will leave it to the RO to decide how specifically to word the opinion question(s) for the examiner as to the Veteran's contentions about having injured his left knee, not his right knee, at Fort Bragg in June 1992.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

